DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed November 8th, 2021, with respect to the specification objections have been fully considered and have been withdrawn in view of the amendments to the specification.
Applicant’s arguments, see page 1, filed November 8th, 2021, with respect to the 35 U.S.C. § 112 rejections have been fully considered and have been withdrawn in view of the amendments to the claims.
Applicant’s arguments, see pages 2-5, filed November 8th, 2021, with respect to claims have been considered, subsequently Claims 1, 3-6, and 12-20 remain pending and are currently being re-examined.
 
Response to Amendment
This office action is in response to the amendments and / or remarks filed on November 8th, 2021. Claims 2, and 7-11 have been cancelled. Claims 1, 3-6, and 12-20 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Since the new grounds of rejection are not necessitated by the applicant’s amendment, this office action remains non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 are rejected under 35 U.S.C. 112(b) for being drawn to claims 8 and 9 which were previously cancelled by the applicant. For examination purposes claims 12-15 will be interpreted as being dependent from claim 1 as the limitations from claims 8-9 are currently recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.


Claims 1, 3-6, 12-15, and 17-19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), in view of Richardson (US 6209599 B1), and further in view of Robbins (US 5193724 A1).
	Regarding Claim 1, Yi Sun teaches a bicycle cover comprising:
A first material piece (3), a second material piece (4), and a first resilient element (1). (Fig. 1; [0028])
The first resilient element (1) being provided about a periphery of the first material piece. (Wherein it can be seen that the elastic ring (1) is provided about the periphery of front cloth (3)). (Fig. 1; [0028])
A joining portion (5) for joining the first material piece (3) and the second material piece (4). (Fig. 1; [0028])
The bicycle cover having a folded configuration in which portions of the first material piece (3) and the second material piece (4) lie adjacent one another. (Wherein Yi Sun teaches that elastic front ring (1) and elastic ring (2) can be folded into a ring shape by the same relatives and friends). ( [0028], [0032])
In addition to an expanded configuration in which the cover is adapted to receive a bicycle between the first and second material pieces, the first resilient element being biased to urge the cover towards the expanded configuration. (Wherein Yi Sun describes on Page 5, Lines 192-193, “loosen it to form the state shown in Figure 1 under the action of elastic force”). ([0021], [0032])
In which in the expanded configuration the cover defines a gap between the first material piece (3) and the second material piece (4) around at least a portion of the periphery of the first and second material pieces. (Wherein it can be seen in Figure 1 as taught by Yi Sun, both the front cover (3) and rear cover (4) are separated by the distance provided by connecting cloth (5), thereby generating between their respective periphery edges.) (Fig. 1; [0028])

	Yi Sun does not teach the bicycle cover further comprising a closure portion for at least partially closing the gap, the closure portion being attachable to the first material piece and releasably engageable to the second material piece, the closure portion comprising: a first engagement portion being releasably engageable with a second engagement portion of the second material piece to at least partially close the gap; a third engagement portion releasably engageable with a fourth engagement portion of the second material piece to at least partially close the gap; the first and third engagement portions being spaced from one another, and the closure portion comprising a material portion between the first and third engagement portions.
	
	With regards to the closure portion at least partially closing the gap, Richardson further teaches the cycle cover (10) further comprising a closure portion (52) for at least partially closing the gap (provided below and between side portions (46) and (48)), the closure portion (52) being attachable (wherein the bottom portion (52) can be seen attached to the second side portion (48) in Figure 1) to the first material piece (48) and releasably engageable to the second material piece (46). the closure portion comprising a material portion between the first and third engagement portions. The closure portion comprising a material portion (52). (Figs. 1-2; Col. 3, Lines 3-13)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, provide for the closure portion as taught by Richardson. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a closure portion to further secure the cover to the bicycle, in addition to further encapsulating and protecting the bicycle. 

	With regards to the separate engagement portions, Robbins further teaches a first engagement portion (34a) being releasably engageable (as Velcro®) with a second engagement (34b) portion of the second material piece (14b) to at least partially close the gap; a third (36a) engagement portion releasably engageable (as Velcro®) with a fourth engagement (36b) portion of the second material piece (14b) to at least partially close the gap; the first (34a) and third engagement portions (34b) being spaced from one another (as seen in figure 3). The closure portion (as taught by Richardson above) comprising a material portion (as taught by Richardson above) between the first (34a) and third (34b) engagement portions. (Fig. 3; Col. 3, Lines 5-11)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and substitute the zipper on the closure portion as taught by Richardson for the spaced Velcro® fasteners as taught by Robbins. Where simple substitution of one known element for another can obtain predictable results; one would be motivated to substitute the zipper of the closure portion as taught by Richardson to close the gap, with the spaced Velcro® fasteners as taught by Robbins, in order to improve the ease of fastening the cover to the bicycle, and to provide gaps in the closure to preserve accessibility to components of the bicycle while it is covered.

	Regarding Claim 3, Yi Sun teaches a bicycle cover, in which the first material piece (3) and the second material piece (4) are spaced from one another in the expanded configuration. (Wherein it can be seen in Figure 1 that front cover cloth (3) and rear cover cloth (4) are disposed distal the distance of connecting cloth (5). (Fig. 1; [0028])

	Regarding Claim 4, Yi Sun teaches a bicycle cover, in which the cover comprises a second resilient element (2) provided about a periphery of the second material piece (4), the second resilient element (2) being biased to urge the cover towards the expanded configuration. (Wherein Yi Sun describes on Page 5, Lines 192-193, “loosen it to form the state shown in Figure 1 under the action of elastic force”). (Fig. 1; [0018], [0028], [0032])

	Regarding Claim 5, Yi Sun teaches a bicycle cover, in which at least one of the first resilient element (1) and the second resilient element (2) are provided about the whole periphery of the respective material piece. (Wherein it can be seen in Figure 1 as taught by Yi sun, both annular elastic front ring (1) and annular elastic rear ring (2) surround the periphery of their respective material pieces. (Fig. 1; [0028])

	Regarding Claim 6, Yi sun teaches a bicycle cover, in which at least one of the first resilient element (1) and the second resilient element (2) comprises a resilient wire. (Fig. 1; [0013] – [0014]) 

	Regarding Claim 12, Yi Sun, modified above teaches all of the elements of the invention described above in claim 1 above except; in which the first engagement portion and the second engagement portion, and/or the third engagement portion and the fourth engagement portion, comprise cooperating engagement features, the cooperating engagement features comprising at least one of hook and loop fasteners, magnetic fasteners, press studs, and clip fasteners.
	Robbins further teaches in which the first engagement portion (34a) and the second engagement portion (34b), and/or the third engagement portion (36a) and the fourth engagement portion (36b), comprise cooperating engagement features (Velcro®), the cooperating engagement features comprising at least one of hook and loop fasteners, magnetic fasteners, press studs, and clip fasteners. (Fig. 3; Col. 3, Lines 5-11)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and substitute the zipper on the closure portion as taught by Richardson for the spaced Velcro® fasteners as taught by Robbins. Where simple substitution of one known element for another can obtain predictable results; one would be motivated to substitute the zipper of the closure portion as taught by Richardson to close the gap, with the spaced Velcro® fasteners as taught by Robbins, in order to improve the ease of fastening the cover to the bicycle, and to provide gaps in the closure to preserve accessibility to components of the bicycle while it is covered.

	Regarding Claim 13, Yi Sun, modified above teaches all of the elements of the invention described above in claim 1 above except; in which the gap provides an opening for permitting a bicycle to be receivable within the cover, and the closure portion is releasably engageable with the second material piece for retaining the bicycle within the cover.

	Richardson further teaches in which the gap provides an opening (as seen in Fig. 1) for permitting a cycle (18) to be receivable (wherein (16) and (14) are positioned in Figure 1 as ready for receipt on top of and around the body of the motorcycle) within the cover (10), and the closure portion (52) is releasably engageable (54) with the second material piece (46) for retaining the cycle (18) within the cover (10). (Figs. 1-2; Col. 2, lines 47-49; Col. 3, Lines 3-13)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide for the releasably engageable closure portion as taught by Richardson. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a cover with an opening for being receivable by a bicycle as taught by Yi Sun, and incorporate the releasably engageable closure portion in order to further secure the cover to the bicycle.

	Regarding Claim 14, Yi Sun, modified above teaches all of the elements of the invention described above in claim 1 above except; in which the closure portion is adapted to close the gap adjacent a pedal of a bicycle within the cover.
	Richardson further teaches in which the closure portion (52) is adapted to close the gap adjacent a pedal of a cycle (18) within the cover (10). (Wherein the zipper (54) as taught by Richardson would close the gap proximate a pedal on a bicycle due to its encapsulating design). (Figs. 1-2; Col. 3, Lines 3-13)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide for the releasably engageable closure portion adjacent to the pedal of a bicycle as taught by Richardson. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate a  closure portion proximate the pedal of the bicycle for protecting objects from contact damage during storage.

	Regarding Claim 15, Yi Sun, modified above teaches all of the elements of the invention described above in claim 1 above except; in which when the closure portion is engaged with the second material piece, a wheel of the bicycle is permitted to protrude through the gap between the first material piece and the second material piece so that the bicycle wheel is movable along a surface.
	Richardson further teaches in which when the closure portion (52) is engaged with the second material piece (46), a wheel (28) of the cycle (18) is permitted to protrude through the gap between the first material piece (48) and the second material piece (46) so that the cycle (18) wheel (28) is movable along a surface (as seen in Figure 2). (Fig. 2) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide for a wheel gap as taught by Richardson. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide a wheel gap to enable the bicycle to be maneuverable across a surface while the cover is installed.

	Regarding Claim 17, Yi Sun, modified above teaches all of the elements of the invention described above in claim 1 above except; in which the cover comprises a first fastening portion attachable to the first material piece and a second fastening portion attachable to the second material piece, the first fastening portion being releasably engageable with the second fastening portion to engage with a portion of a bicycle for retaining the bicycle within the cover.
	Robbins further teaches in which the cover (10) comprises a first fastening portion (38a) attachable to the first material piece (14a) and a second fastening portion (38b) attachable to the second material piece (38b), the first fastening portion (14a) being releasably engageable (as Velcro®) with the second fastening (14b) portion to engage with a portion of a bicycle for retaining the bicycle within the cover (10). (Fig. 3; Col. 3, Lines 5-11)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide for a first and second fastening piece engaging with a portion of the bicycle as taught by Robbins. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide first and second releasably engageable fastening pieces for improving the retention of the cover to the bicycle.

	Regarding Claim 18, Yi sun teaches a bicycle cover, in which at least one of the first material piece (3), the second material piece (4), the joining portion (5) and the material portion (5) comprises a water-resistant material. (Wherein Yi Sun describes the entire vehicle protective article as being rainproof). (Fig. 1; [0002], [0030])

	Regarding Claim 19, Yu sun teaches a bicycle cover, in which the cover is arranged to protect the bicycle from its surroundings, and/or to protect the surroundings from the bicycle. (Wherein the vehicle protective cover is taught by Yi Sun to provide windproofing, rainproofing, and sunfproofing in order to protect the vehicles exterior from deterioration and prolong mechanical service life). (Fig. 1; [0017])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), as applied to Claim 2 above, in view of Richardson (US 6209599 B1), in view of Robbins (US 5193724 A1), and further in view of Brewer (US 4598725 A).

	Regarding Claim 16, Yi Sun, modified above teaches all of the elements of the invention except; in which the joining portion comprises an opening, the opening being for receiving therethrough a saddle of the bicycle.
	Brewer further teaches a bicycle cover (10), in which the joining portion (14) comprises an opening (17), the opening (17) being for receiving therethrough a saddle (S) of the bicycle. (Figs. 1, 4-5; Col. 3, Lines 21-28)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, provide for a seat aperture as taught by Brewer. One would be motivated to combine these elements as they provide for a bicycle cover that can protect the bike frame with an exposed saddle to provide a convenient way of holding and manipulating the bicycle while the cover is in place.

Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), in view of Richardson (US 6209599 B1).
	Regarding Claim 20, Yi Sun teaches a bicycle cover comprising:
A first material piece (3), a second material piece (4), and a first resilient element (1). (Fig. 1; [0028])
The first resilient element (1) being provided about a periphery of the first material piece. (Wherein it can be seen that the elastic ring (1) is provided about the periphery of front cloth (3)). (Fig. 1; [0028])
A joining portion (5) for joining the first material piece (3) and the second material piece (4). (Fig. 1; [0028])
The bicycle cover having a folded configuration in which portions of the first material piece (3) and the second material piece (4) lie adjacent one another. (Wherein Yi Sun teaches that elastic front ring (1) and elastic ring (2) can be folded into a ring shape by the same relatives and friends). ( [0028], [0032])
In addition to an expanded configuration in which the cover is adapted to receive a bicycle between the first and second material pieces, the first resilient element being biased to urge the cover towards the expanded configuration. (Wherein Yi Sun describes on Page 5, Lines 192-193, “loosen it to form the state shown in Figure 1 under the action of elastic force”). ([0021], [0032])
In which in the expanded configuration the cover defines a gap between the first material piece (3) and the second material piece (4) around at least a portion of the periphery of the first and second material pieces. (Wherein it can be seen in Figure 1 as taught by Yi Sun, both the front cover (3) and rear cover (4) are separated by the distance provided by connecting cloth (5), thereby generating between their respective periphery edges.) (Fig. 1; [0028])

	Yi Sun does not teach the bicycle cover further comprising a closure portion for at least partially closing the gap, the closure portion being attachable to the first material piece and releasably engageable to the second material piece, wherein the closure portion passes from the first material piece to the second material piece and wherein the closure portion is arranged, in use, to pass underneath a bicycle to provide protection to parts of said bicycle adjacent to the closure portion.

	Richardson further teaches the bicycle cover (10) further comprising a closure portion (52) for at least partially closing the gap (as seen in Figure 1), the closure portion (52) being attachable to the first material piece (48) and releasably engageable (through zipper (54)) to the second material piece (46), wherein the closure portion (52) passes from the first material (48) piece to the second material piece (46) and wherein the closure portion (52) is arranged, in use, to pass underneath a cycle (18) to provide protection to parts of said cycle (18) adjacent to the closure portion (52). (Figs. 1-2; Col. 2, Lines 40-61; Col. 3, Lines 3-13)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, provide for the closure portion protecting the undercarriage of the cycle as taught by Richardson. When applying known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a closure portion protecting the undercarriage of a bicycle in order to adequately protect and preserve the bicycle for use when it is removed from storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zoffer (US 5921389 A), teaches a cover for wheeled vehicles.
Tortorich (US 4944340 A), teaches an aerodynamic bicycle cover.
Gallagher (US 4283084 A), teaches a motorcycle cover.
Warner (US 3659872 A), teaches a foldable cover structure for a motorcycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733